Per Curiam,
In the performance of the duty imposed upon us by the Act of February 15,1870, P. L. 15, we have reviewed both the law and the evidence in this case, and find that the ingredients necessary to constitute murder of the first degree were proved to exist on the trial of the prisoner. The instructions complained of in the first, second and third assignments are free from error. The latitude asked for by the prisoner’s counsel in the cross-examination of the witness called by the Commonwealth in rebuttal, was properly denied, for the reason given by the learned triai judge. The fifth and last assignment complains only of the judgment, which is now affirmed, with direction that the record be remitted for the purpose of execution.